Per Curiam,.

The petition for rehearing overlooks the finding of fact made by the trial judge that the seller had unequivocably accepted the Agreement of Sale presented by the broker; that he had cashed the check for $5,000 covering the deposit and paid one-half or $2,500 to the broker on account of his commission. As we held in our opinion that this finding could not be disturbed as “clearly erroneous,” it is dispositive of the petition. The petition for rehearing is denied without argument.
Cassidy and Lewis, JJ., having dissented from the majority in the original opinion, do not concur in the denial of the petition.